Exhibit32.2 CERTIFICATION Pursuant to 18 U.S.C. 1350 (Section 906 of the Sarbanes-Oxley Act of 2002) In connection with the Quarterly Report on Form 10-Q of Hennessy Capital Acquisition Corp. (the “Company”) for thequarterendedMarch 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Charles B. Lowrey II, Chief Financial Officer of the Company, hereby certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 13, 2014 /s/ Charles B. Lowrey II Name: Charles B. Lowrey II Title: Executive Vice President, Chief Financial Officer and Secretary (Principal Financial Officer)
